Exhibit 99.2 BB&T Corporation Quarterly Performance Summary Fourth Quarter 2011 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 1 Financial Highlights - Five Quarter Trend 2 Consolidated Statements of Income 3 Consolidated Statements of Income - Five Quarter Trend 4 Lines of Business Financial Performance 5 Lines of Business Financial Performance - Five Quarter Trend 7 Consolidated Balance Sheets 9 Consolidated Balance Sheets - Five Quarter Trend 10 Average Balance Sheets 11 Average Balance Sheets - Five Quarter Trend 12 Average Balances and Rates - Quarters 13 Average Balances and Rates - Year-To-Date 15 Credit Quality 16 Credit Quality - SupplementalInformation 19 Capital Information - Five Quarter Trend 20 Selected Items & Additional Information 21 NON-GAAP Reconciliation Table 22 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date December 31 % December 31 % 2011 2010 Change 2011 2010 Change Summary Income Statement Interest income $ 1,807 $ 1,793 0.8 % $ 7,035 $ 7,254 (3.0 ) % Interest expense 318 424 (25.0 ) 1,381 1,799 (23.2 ) Net interest income - taxable equivalent 1,489 1,369 8.8 5,654 5,455 3.6 Less: Taxable-equivalent adjustment 37 37 - 147 135 8.9 Net interest income 1,452 1,332 9.0 5,507 5,320 3.5 Provision for credit losses 272 643 (57.7 ) 1,190 2,638 (54.9 ) Net interest income after provision for credit losses 1,180 689 71.3 4,317 2,682 61.0 Noninterest income 922 964 (4.4 ) 3,113 3,957 (21.3 ) Noninterest expense 1,618 1,421 13.9 5,802 5,670 2.3 Income before income taxes 484 232 108.6 1,628 969 68.0 Provision for income taxes 84 15 NM 296 115 157.4 Net income 400 217 84.3 1,332 854 56.0 Noncontrolling interest 9 9 - 43 38 13.2 Net income available to common shareholders 391 208 88.0 1,289 816 58.0 Per Common Share Data Earnings Basic $ 0.56 $ 0.30 86.7 % $ 1.85 $ 1.18 56.8 % Diluted 0.55 0.30 83.3 1.83 1.16 57.8 Cash dividends declared (1) 0.16 0.15 6.7 0.65 0.60 8.3 Book value 24.98 23.67 5.5 24.98 23.67 5.5 Tangible book value (2) 16.73 15.43 8.4 16.73 15.43 8.4 End of period shares outstanding (in thousands) 697,143 694,381 0.4 697,143 694,381 0.4 Weighted average shares (in thousands) Basic 697,117 693,993 0.5 696,532 692,489 0.6 Diluted 706,178 702,781 0.5 705,168 701,039 0.6 Performance Ratios Return on average assets 0.93 % 0.54 % 0.82 % 0.54 % Return on average common shareholders' equity 8.76 4.88 7.49 4.85 Net interest margin - taxable equivalent 4.02 4.04 4.06 4.03 Fee income ratio (3) 38.4 41.8 39.7 41.0 Efficiency ratio (3) 53.5 55.3 55.2 53.9 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 1.62 % 2.73 % 1.62 % 2.73 % Loans and leases plus foreclosed property 2.52 3.94 2.52 3.94 Net charge-offs as a percentage of average loans and leases 1.44 2.02 1.57 2.41 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.10 2.62 2.10 2.62 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.21 X 1.26 X 1.21 X 1.26 X Average Balances Total assets $ 171,496 $ 159,464 7.5 % $ 162,966 $ 159,658 2.1 % Total securities (4) 35,867 25,988 38.0 29,923 27,610 8.4 Loans and leases 108,523 105,946 2.4 105,962 104,787 1.1 Deposits 121,925 105,592 15.5 112,318 106,773 5.2 Shareholders' equity 17,755 16,951 4.7 17,267 16,886 2.3 Period-End Balances Total assets $ 174,579 $ 157,081 11.1 % $ 174,579 $ 157,081 11.1 % Total securities (4) 36,407 23,169 57.1 36,407 23,169 57.1 Loans and leases 111,205 107,264 3.7 111,205 107,264 3.7 Deposits 124,939 107,213 16.5 124,939 107,213 16.5 Shareholders' equity 17,480 16,498 6.0 17,480 16,498 6.0 Capital Ratios (5) Risk-based Tier 1 12.4 % 11.8 % 12.4 % 11.8 % Total 15.7 15.5 15.7 15.5 Leverage 9.0 9.1 9.0 9.1 Tangible common equity (2) 6.9 7.1 6.9 7.1 Tier 1 common equity to risk-weighted assets (2) 9.7 9.1 9.7 9.1 (1) BB&T Corporation declared a special one-time dividend of $0.01 per common share in the first quarter of 2011. (2) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 20 of this supplement. (3) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 21 of this supplement. See Non-GAAP reconciliations on page 22 of this supplement. (4) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (5) Current quarter regulatory capital information is preliminary. Return to Table of Contents 1 BB&T Corporation Financial Highlights - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Summary Income Statement Interest income $ 1,807 $ 1,788 $ 1,727 $ 1,713 $ 1,793 Interest expense 318 334 337 392 424 Net interest income - taxable equivalent 1,489 1,454 1,390 1,321 1,369 Less: Taxable-equivalent adjustment 37 38 36 36 37 Net interest income 1,452 1,416 1,354 1,285 1,332 Provision for credit losses 272 250 328 340 643 Net interest income after provision for credit losses 1,180 1,166 1,026 945 689 Noninterest income 922 690 787 714 964 Noninterest expense 1,618 1,417 1,395 1,372 1,421 Income before income taxes 484 439 418 287 232 Provision for income taxes 84 68 91 53 15 Net income 400 371 327 234 217 Noncontrolling interest 9 5 20 9 9 Net income available to common shareholders 391 366 307 225 208 Per Common Share Data Earnings Basic $ 0.56 $ 0.52 $ 0.44 $ 0.32 $ 0.30 Diluted 0.55 0.52 0.44 0.32 0.30 Cash dividends declared (1) 0.16 0.16 0.16 0.17 0.15 Book value 24.98 25.07 24.37 23.86 23.67 Tangible book value (2) 16.73 16.42 15.95 15.59 15.43 End of period shares outstanding (in thousands) 697,143 697,101 696,894 696,285 694,381 Weighted average shares (in thousands) Basic 697,117 697,052 696,625 695,309 693,993 Diluted 706,178 705,604 704,969 704,101 702,781 Performance Ratios Return on average assets 0.93 % 0.89 % 0.83 % 0.60 % 0.54 % Return on average common shareholders' equity 8.76 8.30 7.25 5.48 4.88 Net interest margin - taxable equivalent 4.02 4.09 4.15 4.01 4.04 Fee income ratio (3) 38.4 39.3 40.8 40.1 41.8 Efficiency ratio (3) 53.5 54.6 55.8 57.1 55.3 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 1.62 % 1.98 % 2.32 % 2.69 % 2.73 % Loans and leases plus foreclosed property 2.52 3.05 3.46 3.97 3.94 Net charge-offs as a percentage of average loans and leases 1.44 1.57 1.71 1.56 2.02 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.10 2.25 2.43 2.58 2.62 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.21 X 1.20 X 1.22 X 1.09 X 1.26 X Average Balances Total assets $ 171,496 $ 165,520 $ 157,730 $ 156,931 $ 159,464 Total securities (4) 35,867 31,567 27,060 25,059 25,988 Loans and leases 108,523 105,658 104,341 105,294 105,946 Deposits 121,925 115,056 106,466 105,614 105,592 Shareholders' equity 17,755 17,551 17,072 16,673 16,951 Period-End Balances Total assets $ 174,579 $ 167,677 $ 159,310 $ 157,039 $ 157,081 Total securities (4) 36,407 32,784 27,961 26,220 23,169 Loans and leases 111,205 107,449 105,350 104,887 107,264 Deposits 124,939 117,567 108,064 106,913 107,213 Shareholders' equity 17,480 17,541 17,049 16,670 16,498 Capital Ratios (5) Risk-based Tier 1 12.4 % 12.6 % 12.4 % 12.1 % 11.8 % Total 15.7 16.1 16.1 15.8 15.5 Leverage 9.0 9.2 9.5 9.3 9.1 Tangible common equity (2) 6.9 7.1 7.2 7.2 7.1 Tier 1 common equity to risk-weighted assets (2) 9.7 9.8 9.6 9.3 9.1 (1) BB&T Corporation declared a special one-time dividend of $0.01 per common share in the first quarter of 2011. (2) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 20 of this supplement. (3) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 21 of this supplement. See Non-GAAP reconciliations on page 22 of this supplement. (4) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (5) Current regulatory capital information is preliminary. Return to Table of Contents 2 BB&T Corporation Consolidated Statements of Income (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date Dec. 31 Change Dec. 31 Change 2011 2010 $ % 2011 2010 $ % Interest Income Interest and fees on loans and leases $ 1,530 $ 1,566 $ (36 ) (2.3 )% $ 6,119 $ 6,080 $ 39 0.6 % Interest and dividends on securities 235 185 50 27.0 747 1,019 (272 ) (26.7 ) Interest on other earning assets 4 4 - - 19 16 3 18.8 Total interest income 1,769 1,755 14 0.8 6,885 7,115 (230 ) (3.2 ) Interest Expense Interest on deposits 137 192 (55 ) (28.6 ) 610 917 (307 ) (33.5 ) Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 1 6 (5 ) (83.3 ) 11 22 (11 ) (50.0 ) Interest on long-term debt 179 225 (46 ) (20.4 ) 757 856 (99 ) (11.6 ) Total interest expense 317 423 (106 ) (25.1 ) 1,378 1,795 (417 ) (23.2 ) Net interest income 1,452 1,332 120 9.0 5,507 5,320 187 3.5 Provision for credit losses 272 643 (371 ) (57.7 ) 1,190 2,638 (1,448 ) (54.9 ) Net interest income after provision for credit loss 1,180 689 491 71.3 4,317 2,682 1,635 61.0 Noninterest income Insurance income 254 249 5 2.0 1,044 1,041 3 0.3 Service charges on deposits 142 143 (1 ) (0.7 ) 563 618 (55 ) (8.9 ) Mortgage banking income 135 138 (3 ) (2.2 ) 436 521 (85 ) (16.3 ) Investment banking and brokerage fees and commissions 75 97 (22 ) (22.7 ) 333 352 (19 ) (5.4 ) Checkcard fees 42 73 (31 ) (42.5 ) 271 274 (3 ) (1.1 ) Bankcard fees and merchant discounts 55 47 8 17.0 204 177 27 15.3 Trust and investment advisory revenues 42 42 - - 173 159 14 8.8 Income from bank-owned life insurance 30 31 (1 ) (3.2 ) 122 123 (1 ) (0.8 ) FDIC loss share income, net (46 ) - (46 ) NM (289 ) (116 ) (173 ) 149.1 Securities gains (losses), net 103 99 4 4.0 62 554 (492 ) (88.8 ) Other income 90 45 45 100.0 194 254 (60 ) (23.6 ) Total noninterest income 922 964 (42 ) (4.4 ) 3,113 3,957 (844 ) (21.3 ) Noninterest Expense Personnel expense 679 679 - - 2,727 2,616 111 4.2 Foreclosed property expense 346 162 184 113.6 802 747 55 7.4 Occupancy and equipment expense 159 155 4 2.6 616 608 8 1.3 Professional services 49 48 1 2.1 174 170 4 2.4 Regulatory charges 46 59 (13 ) (22.0 ) 212 211 1 0.5 Loan processing expenses 59 51 8 15.7 227 201 26 12.9 Amortization of intangibles 24 28 (4 ) (14.3 ) 99 122 (23 ) (18.9 ) Software expense 33 30 3 10.0 118 117 1 0.9 Merger-related and restructuring charges, net 16 4 12 NM 16 69 (53 ) (76.8 ) Other expenses 207 205 2 1.0 811 809 2 0.2 Total noninterest expense 1,618 1,421 197 13.9 5,802 5,670 132 2.3 Earnings Income before income taxes 484 232 252 108.6 1,628 969 659 68.0 Provision for income taxes 84 15 69 NM 296 115 181 157.4 Net Income 400 217 183 84.3 1,332 854 478 56.0 Noncontrolling interest 9 9 - - 43 38 5 13.2 Net income available to common shareholders $ 391 $ 208 $ 183 88.0 % $ 1,289 $ 816 $ 473 58.0 % Earnings Per Common Share Basic $ 0.56 $ 0.30 $ 0.26 86.7 % $ 1.85 $ 1.18 $ 0.67 56.8 % Diluted 0.55 0.30 0.25 83.3 1.83 1.16 0.67 57.8 Weighted Average Shares Outstanding Basic 697,117 693,993 3,124 0.5 696,532 692,489 4,043 0.6 Diluted 706,178 702,781 3,397 0.5 705,168 701,039 4,129 0.6 NM - not meaningful. Return to Table of Contents 3 BB&T Corporation Consolidated Statements of Income - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Interest Income Interest and fees on loans and leases $ 1,530 $ 1,546 $ 1,523 $ 1,520 $ 1,566 Interest and dividends on securities 235 199 163 150 185 Interest on other earning assets 4 5 4 6 4 Total interest income 1,769 1,750 1,690 1,676 1,755 Interest Expense Interest on deposits 137 150 152 171 192 Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 1 3 3 4 6 Interest on long-term debt 179 181 181 216 225 Total interest expense 317 334 336 391 423 Net interest income 1,452 1,416 1,354 1,285 1,332 Provision for credit losses 272 250 328 340 643 Net interest income after provision for credit loss 1,180 1,166 1,026 945 689 Noninterest income Insurance income 254 241 299 250 249 Service charges on deposits 142 141 145 135 143 Mortgage banking income 135 123 83 95 138 Investment banking and brokerage fees and commissions 75 81 90 87 97 Checkcard fees 42 78 79 72 73 Bankcard fees and merchant discounts 55 51 52 46 47 Trust and investment advisory revenues 42 43 45 43 42 Income from bank-owned life insurance 30 33 29 30 31 FDIC loss share income, net (46 ) (104 ) (81 ) (58 ) - Securities gains (losses), net 103 (39 ) (2 ) - 99 Other income 90 42 48 14 45 Total noninterest income 922 690 787 714 964 Noninterest Expense Personnel expense 679 671 683 694 679 Foreclosed property expense 346 168 145 143 162 Occupancy and equipment expense 159 151 152 154 155 Professional services 49 56 38 31 48 Regulatory charges 46 46 59 61 59 Loan processing expenses 59 55 57 56 51 Amortization of intangibles 24 24 25 26 28 Software expense 33 30 29 26 30 Merger-related and restructuring charges, net 16 - 2 (2 ) 4 Other expenses 207 216 205 183 205 Total noninterest expense 1,618 1,417 1,395 1,372 1,421 Earnings Income before income taxes 484 439 418 287 232 Provision for income taxes 84 68 91 53 15 Net Income 400 371 327 234 217 Noncontrolling interest 9 5 20 9 9 Net income available to common shareholders $ 391 $ 366 $ 307 $ 225 $ 208 Earnings Per Common Share Basic $ 0.56 $ 0.52 $ 0.44 $ 0.32 $ 0.30 Diluted 0.55 0.52 0.44 0.32 0.30 Weighted Average Shares Outstanding Basic 697,117 697,052 696,625 695,309 693,993 Diluted 706,178 705,604 704,969 704,101 702,781 Return to Table of Contents 4 BB&T Corporation Lines of Business Financial Performance (1) Quarter Ended December 31, 2011 and 2010 (Dollars in millions) Residential Dealer Community Banking Mortgage Banking Financial Services Specialized Lending Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Change Change Change Change Net interest income (expense) $ 498 $ 474 5.1 % $ 271 $ 256 5.9 % $ 214 214 - % $ 167 $ 158 5.7 % Net intersegment interest income (expense) 388 460 (15.7 ) (187 ) (179 ) 4.5 (65 ) (80 ) (18.8 ) (47 ) (42 ) 11.9 Net interest income (expense) and intersegment 886 934 (5.1 ) 84 77 9.1 149 134 11.2 120 116 3.4 Allocated provision for loan and lease losses 123 465 (73.5 ) 41 111 (63.1 ) 42 29 44.8 24 28 (14.3 ) Noninterest income 242 283 (14.5 ) 110 114 (3.5 ) 2 2 - 57 52 9.6 Intersegment net referral fees (expense) 40 48 (16.7 ) - - NM - - NM - - NM Noninterest expense 744 615 21.0 88 74 18.9 27 27 - 67 66 1.5 Amortization of intangibles 11 14 (21.4 ) - - NM - - NM 1 1 - Allocated corporate expenses 217 192 13.0 8 6 33.3 6 6 - 6 9 (33.3 ) Income (loss) before income taxes 73 (21 ) NM 57 - NM 76 74 2.7 79 64 23.4 Provision (benefit) for income taxes 24 (12 ) NM 21 - NM 28 28 - 16 10 60.0 Segment net income (loss) $ 49 $ (9 ) NM $ 36 $ - NM $ 48 $ 46 4.3 $ 63 $ 54 16.7 Identifiable segment assets (period end) $ 60,948 $ 63 (3.6 ) $ 25,471 $ 22,183 14.8 $ 9,874 $ 9,418 4.8 $ 16,756 $ 14,945 12.1 Other, Treasury Total BB&T Insurance Services Financial Services & Corporate (2) Corporation Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Change Change Change Change Net interest income (expense) $ - $ 1 (100.0 )% $ 30 $ 29 3.4 % $ 272 $ 200 36.0 % $ 1,452 $ 1,332 9.0 % Net intersegment interest income (expense) 2 1 100.0 78 55 41.8 (169 ) (215 ) (21.4 ) - - NM Net interest income (expense) and intersegment 2 2 - 108 84 28.6 103 (15 ) NM 1,452 1,332 9.0 Allocated provision for loan and lease losses - - NM 9 17 (47.1 ) 33 (7 ) NM 272 643 (57.7 ) Noninterest income 256 250 2.4 183 189 (3.2 ) 72 74 (2.7 ) 922 964 (4.4 ) Intersegment net referral fees (expense) - - NM 5 6 (16.7 ) (45 ) (54 ) (16.7 ) - - NM Noninterest expense 190 187 1.6 146 141 3.5 332 283 17.3 1,594 1,393 14.4 Amortization of intangibles 11 11 - 1 1 - - 1 (100.0 ) 24 28 (14.3 ) Allocated corporate expenses 18 17 5.9 7 8 (12.5 ) (262 ) (238 ) 10.1 - - NM Income (loss) before income taxes 39 37 5.4 133 112 18.8 27 (34 ) (179 .4 ) 484 232 108.6 Provision (benefit) for income taxes 13 12 8.3 49 54 (9.3 ) (67 ) (77 ) (13.0 ) 84 15 NM Segment net income (loss) $ 26 $ 25 4.0 $ 84 $ 58 44.8 $ 94 $ 43 118 .6 $ 400 $ 217 84.3 Identifiable segment assets (period end) $ 2,352 $ 2,294 2.5 $ 7,546 $ 6,053 24.7 $ 51 $ 38 32.6 $ 174,579 $ 157,081 11.1 (1) Lines of business results are preliminary. (2) Includes financial data from subsidiaries below the quantitative and qualitative thresholds requiring disclosure. NM - not meaningful. Return to Table of Contents 5 BB&T Corporation Lines of Business Financial Performance (1) Year-To-Date December 31, 2011 and 2010 (Dollars in millions) Residential Mortgage Banking Dealer Financial Services Community Banking Specialized Lending Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Change Change Change Change Net interest income (expense) $ 1,933 $ 1,771 9.1 % $ 1,024 $ 981 4.4 % $ 852 $ 858 (0.7 )% $ 635 $ 591 7.4 % Net intersegment interest income (expense) 1,637 2,033 (19.5 ) (737 ) (721 ) 2.2 (277 ) (344 ) (19.5 ) (184 ) (184 ) - Net interest income (expense) and intersegment 3,570 3,804 (6.2 ) 287 260 10.4 575 514 11.9 451 407 10.8 Allocated provision for loan and lease losses 608 1,801 (66.2 ) 326 553 (41.0 ) 125 93 34.4 68 110 (38.2 ) Noninterest income 1,019 1,200 (15.1 ) 348 457 (23.9 ) 8 4 100.0 210 176 19.3 Intersegment net referral fees (expense) 134 146 (8.2 ) - - NM - - NM - - NM Noninterest expense 2,370 2,401 (1.3 ) 306 264 15.9 105 105 - 265 245 8.2 Amortization of intangibles 47 66 (28.8 ) - - NM 1 1 - 5 6 (16.7 ) Allocated corporate expenses 866 771 12.3 30 23 30.4 25 22 13.6 26 35 (25.7 ) Income (loss) before income taxes 832 111 NM (27 ) (123 ) (78.0 ) 327 297 10.1 297 187 58.8 Provision (benefit) for income taxes 299 35 NM (10 ) (46 ) (78.3 ) 123 112 9.8 59 19 NM Segment net income (loss) $ 533 $ 76 NM $ (17 ) $ (77 ) (77.9 ) $ 204 $ 185 10.3 $ 238 $ 168 41.7 Identifiable segment assets (period end) $ 60,948 $ 63,244 (3.6 ) $ 25,471 $ 22,183 14.8 $ 9,874 $ 9,418 4.8 $ 16,756 $ 14,945 12.1 Other, Treasury Total BB&T Insurance Services Financial Services & Corporate (2) Corporation Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Dec. 31 Dec. 31 Percent Change Change Change Change Net interest income (expense) $ 2 $ 3 (33.3 )% $ 111 $ 99 12.1 % $ 950 $ 1,017 (6.6 ) % $ 5,507 $ 5,320 3.5 % Net intersegment interest income (expense) 6 6 - 259 215 20.5 (704 ) (1,005 ) (30.0 ) - - NM Net interest income (expense) and intersegment 8 9 (11.1 ) 370 314 17.8 246 12 NM 5,507 5,320 3.5 Allocated provision for loan and lease losses - - NM 3 45 (93.3 ) 60 36 66.7 1,190 2,638 (54.9 ) Noninterest income 1,040 1,033 0.7 692 657 5.3 (204 ) 430 (147.4 ) 3,113 3,957 (21.3 ) Intersegment net referral fees (expense) - - NM 19 16 18.8 (153 ) (162 ) (5.6 ) - - NM Noninterest expense 796 785 1.4 583 534 9.2 1,278 1,214 5.3 5,703 5,548 2.8 Amortization of intangibles 42 45 (6.7 ) 3 3 - 1 1 - 99 122 (18.9 ) Allocated corporate expenses 61 57 7.0 31 32 (3.1 ) (1,039 ) (940 ) 10.5 - - NM Income (loss) before income taxes 149 155 (3.9 ) 461 373 23.6 (411 ) (31 ) NM 1,628 969 68.0 Provision (benefit) for income taxes 45 52 (13.5 ) 170 139 22.3 (390 ) (196 ) 99.0 296 115 157.4 Segment net income (loss) $ 104 $ 103 1.0 $ 291 $ 234 24.4 $ (21 ) $ 165 (112.7 ) $ 1,332 $ 854 56.0 Identifiable segment assets (period end) $ 2,352 $ 2,294 2.5 $ 7,546 $ 6,053 24.7 $ 51,632 $ 38,944 32.6 $ 174,579 $ 157,081 11.1 (1 ) Lines of business results are preliminary. (2 ) Includes financial data from subsidiaries below the quantitative and qualitative thresholds requiring disclosure. NM - not meaningful. Return to Table of Contents 6 BB&T Corporation Lines of Business Financial Performance - Five Quarter Trend (1) (Dollars in millions) Quarter Ended Community Banking Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Net interest income (expense) $ 498 $ 485 $ 482 $ 468 $ 474 Net intersegment interest income (expense) 388 403 418 428 460 Net interest income (expense) and intersegment 886 888 900 896 934 Allocated provision for loan and lease losses 123 150 129 206 465 Noninterest income 242 285 298 194 283 Intersegment net referral fees (expense) 40 33 29 32 48 Noninterest expense 744 552 531 543 615 Amortization of intangibles 11 11 12 13 14 Allocated corporate expenses 217 216 216 217 192 Income (loss) before income taxes 73 277 339 143 (21 ) Provision (benefit) for income taxes 24 100 124 51 (12 ) Segment net income (loss) $ 49 $ 177 $ 215 $ 92 $ (9 ) Identifiable segment assets (period end) $ 60,948 $ 60,878 $ 61,277 $ 62,167 $ 63,244 Quarter Ended Residential Mortgage Banking Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Net interest income (expense) $ 271 $ 255 $ 244 $ 254 $ 256 Net intersegment interest income (expense) (187 ) (183 ) (183 ) (184 ) (179 ) Net interest income (expense) and intersegment 84 72 61 70 77 Allocated provision for loan and lease losses 41 58 146 81 111 Noninterest income 110 101 62 75 114 Intersegment net referral fees (expense) - Noninterest expense 88 80 72 66 74 Amortization of intangibles - Allocated corporate expenses 8 7 8 7 6 Income (loss) before income taxes 57 28 (103 ) (9 ) - Provision (benefit) for income taxes 21 11 (39 ) (3 ) - Segment net income (loss) $ 36 $ 17 $ (64 ) $ (6 ) $ - Identifiable segment assets (period end) $ 25,471 $ 23,270 $ 21,625 $ 21,669 $ 22,183 Quarter Ended Dealer Financial Services Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Net interest income (expense) $ 214 $ 216 $ 212 $ 210 $ 214 Net intersegment interest income (expense) (65 ) (67 ) (71 ) (74 ) (80 ) Net interest income (expense) and intersegment 149 149 141 136 134 Allocated provision for loan and lease losses 42 24 26 33 29 Noninterest income 2 2 2 2 2 Intersegment net referral fees (expense) - Noninterest expense 27 26 27 25 27 Amortization of intangibles - 1 - - - Allocated corporate expenses 6 6 7 6 6 Income (loss) before income taxes 76 94 83 74 74 Provision (benefit) for income taxes 28 36 31 28 28 Segment net income (loss) $ 48 $ 58 $ 52 $ 46 $ 46 Identifiable segment assets (period end) $ 9,874 $ 9,804 $ 9,682 $ 9,481 $ 9,418 Quarter Ended Specialized Lending Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Net interest income (expense) $ 167 $ 163 $ 154 $ 151 $ 158 Net intersegment interest income (expense) (47 ) (48 ) (44 ) (45 ) (42 ) Net interest income (expense) and intersegment 120 115 110 106 116 Allocated provision for loan and lease losses 24 27 17 - 28 Noninterest income 57 53 50 50 52 Intersegment net referral fees (expense) - Noninterest expense 67 68 67 63 66 Amortization of intangibles 1 1 2 1 1 Allocated corporate expenses 6 7 6 7 9 Income (loss) before income taxes 79 65 68 85 64 Provision (benefit) for income taxes 16 11 13 19 10 Segment net income (loss) $ 63 $ 54 $ 55 $ 66 $ 54 Identifiable segment assets (period end) $ 16,756 $ 16,079 $ 15,161 $ 14,398 $ 14,945 (1) Lines of business results are preliminary. Return to Table of Contents 7 BB&T Corporation Lines of Business Financial Performance - Five Quarter Trend (1) (Dollars in millions) Quarter Ended Insurance Services Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Net interest income (expense) $ - $ 1 $ - $ 1 $ 1 Net intersegment interest income (expense) 2 1 2 1 1 Net interest income (expense) and intersegment 2 2 2 2 2 Allocated provision for loan and lease losses - Noninterest income 256 238 297 249 250 Intersegment net referral fees (expense) - Noninterest expense 190 201 208 197 187 Amortization of intangibles 11 10 11 10 11 Allocated corporate expenses 18 14 15 14 17 Income (loss) before income taxes 39 15 65 30 37 Provision (benefit) for income taxes 13 5 18 9 12 Segment net income (loss) $ 26 $ 10 $ 47 $ 21 $ 25 Identifiable segment assets (period end) $ 2,352 $ 2,135 $ 2,343 $ 2,252 $ 2,294 Quarter Ended Financial Services Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Net interest income (expense) $ 30 $ 28 $ 29 $ 24 $ 29 Net intersegment interest income (expense) 78 69 58 54 55 Net interest income (expense) and intersegment 108 97 87 78 84 Allocated provision for loan and lease losses 9 - (2 ) (4 ) 17 Noninterest income 183 171 172 166 189 Intersegment net referral fees (expense) 5 5 4 5 6 Noninterest expense 146 146 147 144 141 Amortization of intangibles 1 - 1 1 1 Allocated corporate expenses 7 9 8 7 8 Income (loss) before income taxes 133 118 109 101 112 Provision (benefit) for income taxes 49 44 40 37 54 Segment net income (loss) $ 84 $ 74 $ 69 $ 64 $ 58 Identifiable segment assets (period end) $ 7,546 $ 6,700 $ 6,373 $ 6,010 $ 6,053 Quarter Ended Other, Treasury & Corporate (2) Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Net interest income (expense) $ 272 $ 268 $ 233 $ 177 $ 200 Net intersegment interest income (expense) (169 ) (175 ) (180 ) (180 ) (215 ) Net interest income (expense) and intersegment 103 93 53 (3 ) (15 ) Allocated provision for loan and lease losses 33 (9 ) 12 24 (7 ) Noninterest income 72 (160 ) (94 ) (22 ) 74 Intersegment net referral fees (expense) (45 ) (38 ) (33 ) (37 ) (54 ) Noninterest expense 332 320 318 308 283 Amortization of intangibles - 1 (1 ) 1 1 Allocated corporate expenses (262 ) (259 ) (260 ) (258 ) (238 ) Income (loss) before income taxes 27 (158 ) (143 ) (137 ) (34 ) Provision (benefit) for income taxes (67 ) (139 ) (96 ) (88 ) (77 ) Segment net income (loss) $ 94 $ (19 ) $ (47 ) $ (49 ) $ 43 Identifiable segment assets (period end) $ 51,632 $ 48,811 $ 42,849 $ 41,062 $ 38,944 Quarter Ended Total BB&T Corporation Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Net interest income (expense) $ 1,452 $ 1,416 $ 1,354 $ 1,285 $ 1,332 Net intersegment interest income (expense) - Net interest income (expense) and intersegment 1,452 1,416 1,354 1,285 1,332 Allocated provision for loan and lease losses 272 250 328 340 643 Noninterest income 922 690 787 714 964 Intersegment net referral fees (expense) - Noninterest expense 1,594 1,393 1,370 1,346 1,393 Amortization of intangibles 24 24 25 26 28 Allocated corporate expenses - Income (loss) before income taxes 484 439 418 287 232 Provision (benefit) for income taxes 84 68 91 53 15 Segment net income (loss) $ 400 $ 371 $ 327 $ 234 $ 217 Identifiable segment assets (period end) $ 174,579 $ 167,677 $ 159,310 $ 157,039 $ 157,081 (1) L ines of business results are preliminary. (2) Includes financial data from subsidiaries below the quantitative and qualitative thresholds requiring disclosure. Return to Table of Contents 8 BB&T Corporation Consolidated Balance Sheets (Dollars in millions) As of December 31 Change 2011 2010 $ % Assets Cash and due from banks $ 1,562 $ 1,127 $ 435 38.6 % Interest-bearing deposits with banks 2,646 931 1,715 184.2 Federal funds sold and securities purchased under resale agreements or similar arrangements 136 327 (191 ) (58.4 ) Segregated cash due from banks 20 309 (289 ) (93.5 ) Trading securities at fair value 534 633 (99 ) (15.6 ) Securities available for sale at fair value (1) 22,313 23,169 (856 ) (3.7 ) Securities held to maturity 14,094 - 14,094 NM Loans and leases: Commercial loans and leases Commercial and industrial 36,415 34,050 2,365 6.9 Commercial real estate—other 10,689 11,439 (750 ) (6.6 ) Commercial real estate—residential ADC (2) 2,061 3,397 (1,336 ) (39.3 ) Direct retail lending 14,467 13,749 718 5.2 Sales finance loans 7,401 7,050 351 5.0 Revolving credit loans 2,212 2,127 85 4.0 Residential mortgage loans 20,581 17,550 3,031 17.3 Other lending subsidiaries 8,737 7,953 784 9.9 Other acquired loans 39 58 (19 ) (32.8 ) Total loans and leases held for investment (excluding covered loans) 102,602 97,373 5,229 5.4 Covered loans 4,867 6,194 (1,327 ) (21.4 ) Total loans and leases held for investment 107,469 103,567 3,902 3.8 Loans held for sale 3,736 3,697 39 1.1 Total loans and leases 111,205 107,264 3,941 3.7 Allowance for loan and lease losses (2,256 ) (2,708 ) 452 (16.7 ) FDIC loss share receivable 1,100 1,922 (822 ) (42.8 ) Premises and equipment 1,855 1,840 15 0.8 Goodwill 6,078 6,008 70 1.2 Core deposit and other intangible assets 444 508 (64 ) (12.6 ) Residential mortgage servicing rights at fair value 563 830 (267 ) (32.2 ) Other assets (3) 14,285 14,921 (636 ) (4.3 ) Total assets $ 174,579 $ 157,081 $ 17,498 11.1 % Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 25,684 $ 20,637 $ 5,047 24.5 % Interest checking 20,701 17,908 2,793 15.6 Money market and savings 44,618 36,964 7,654 20.7 Certificates and other time deposits 33,899 27,167 6,732 24.8 Foreign office deposits - interest-bearing 37 4,537 (4,500 ) (99.2 ) Total deposits 124,939 107,213 17,726 16.5 Fed funds purchased, repos and other borrowings 3,566 5,673 (2,107 ) (37.1 ) Long-term debt 21,803 21,730 73 0.3 Other liabilities 6,791 5,967 824 13.8 Total liabilities 157,099 140,583 16,516 11.7 Shareholders' equity: Common stock 3,486 3,472 14 0.4 Additional paid-in capital 5,873 5,776 97 1.7 Retained earnings 8,772 7,935 837 10.5 Accumulated other comprehensive loss (713 ) (747 ) 34 (4.6 ) Noncontrolling interest 62 62 - - Total shareholders' equity 17,480 16,498 982 6.0 Total liabilities and shareholders' equity $ 174,579 $ 157,081 $ 17,498 11.1 % Includes $1.6 billion and $1.5 billion at December 31, 2011 and 2010, respectively, covered by FDIC loss sharing agreements. Commercial real estate - residential ADC represents residential acquisition, development and construction loans. Includes $415 million and $360 million of foreclosed property and other assets covered by FDIC loss sharing agreements at December 31, 2011 and 2010, respectively. NM - not meaningful. Return to Table of Contents 9 BB&T Corporation Consolidated Balance Sheets - Five Quarter Trend (Dollars in millions) As of Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Assets Cash and due from banks $ 1,562 $ 1,312 $ 1,199 $ 1,030 $ 1,127 Interest-bearing deposits with banks 2,646 2,907 1,337 865 931 Federal funds sold and securities purchased under resale agreements or similar arrangements 136 185 250 305 327 Segregated cash due from banks 20 19 19 153 309 Trading securities at fair value 534 428 564 730 633 Securities available for sale at fair value (1) 22,313 24,649 19,409 17,887 23,169 Securities held to maturity 14,094 8,135 8,552 8,333 - Loans and leases: Commercial loans and leases Commercial and industrial 36,415 34,817 34,166 33,587 34,050 Commercial real estate—other 10,689 10,931 11,134 11,277 11,439 Commercial real estate—residential ADC 2,061 2,414 2,689 3,061 3,397 Direct retail lending 14,467 13,882 13,679 13,612 13,749 Sales finance loans 7,401 7,265 7,236 7,121 7,050 Revolving credit loans 2,212 2,128 2,091 2,063 2,127 Residential mortgage loans 20,581 19,361 18,372 18,228 17,550 Other lending subsidiaries 8,737 8,636 8,464 7,767 7,953 Other acquired loans 39 47 50 56 58 Total loans and leases held for investment (excluding covered loans) 102,602 99,481 97,881 96,772 97,373 Covered loans 4,867 5,222 5,504 5,803 6,194 Total loans and leases held for investment 107,469 104,703 103,385 102,575 103,567 Loans held for sale 3,736 2,746 1,965 2,312 3,697 Total loans and leases 111,205 107,449 105,350 104,887 107,264 Allowance for loan and lease losses (2,256 ) (2,355 ) (2,516 ) (2,641 ) (2,708 ) FDIC loss share receivable 1,100 1,221 1,446 1,580 1,922 Premises and equipment 1,855 1,864 1,846 1,830 1,840 Goodwill 6,078 6,016 6,016 6,014 6,008 Core deposit and other intangible assets 444 433 457 483 508 Residential mortgage servicing rights at fair value 563 573 879 928 830 Other assets (2) 14,285 14,841 14,502 14,655 14,921 Total assets $ 174,579 $ 167,677 $ 159,310 $ 157,039 $ 157,081 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 25,684 $ 24,557 $ 22,507 $ 21,864 $ 20,637 Interest checking 20,701 18,971 18,660 17,701 17,908 Money market and savings 44,618 43,858 39,356 40,388 36,964 Certificates and other time deposits 33,899 30,142 26,865 25,952 27,167 Foreign office deposits - interest-bearing 37 39 676 1,008 4,537 Total deposits 124,939 117,567 108,064 106,913 107,213 Fed funds purchased, repos and other borrowings 3,566 3,953 4,842 5,186 5,673 Long-term debt 21,803 22,153 23,380 22,591 21,730 Other liabilities 6,791 6,463 5,975 5,679 5,967 Total liabilities 157,099 150,136 142,261 140,369 140,583 Shareholders' equity: Common stock 3,486 3,486 3,484 3,481 3,472 Additional paid-in capital 5,873 5,856 5,830 5,794 5,776 Retained earnings 8,772 8,493 8,241 8,042 7,935 Accumulated other comprehensive loss (713 ) (356 ) (574 ) (706 ) (747 ) Noncontrolling interest 62 62 68 59 62 Total shareholders' equity 17,480 17,541 17,049 16,670 16,498 Total liabilities and shareholders' equity $ 174,579 $ 167,677 $ 159,310 $ 157,039 $ 157,081 (1) Includes $1.6 billion, $1.7 billion, $1.7 billion, $1.7 billion and $1.5 billion at December 31, 2011, September 30, 2011, June 30, 2011, March 31, 2011 and December 31, 2010, respectively, covered by FDIC loss sharing agreements. (2) Includes $415 million, $387 million, $390 million, $401 million and $360 million of foreclosed property and other assets covered by FDIC loss sharing agreements at December 31, 2011, September 30, 2011, June 30, 2011, March 31, 2011 and December 31, 2010, respectively. Return to Table of Contents 10 BB&T Corporation Average Balance Sheets (Dollars in millions) Quarter Ended Year-to-Date December 31 Change December 31 Change 2011 2010 $ % 2011 2010 $ % Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 709 $ 52 $ 657 NM% $ 288 $ 568 $ (280 ) (49.3 ) % Mortgage-backed securities issued by GSE 31,053 21,067 9,986 47.4 25,305 22,310 2,995 13.4 States and political subdivisions 1,861 1,987 (126 ) (6.3 ) 1,895 2,047 (152 ) (7.4 ) Non-agency mortgage-backed securities 459 1,025 (566 ) (55.2 ) 528 1,174 (646 ) (55.0 ) Other securities 544 641 (97 ) (15.1 ) 658 313 345 110.2 Covered securities 1,241 1,216 25 2.1 1,249 1,198 51 4.3 Total securities 35,867 25,988 9,879 38.0 29,923 27,610 2,313 8.4 Other earning assets 2,974 2,995 (21 ) (0.7 ) 3,207 2,933 274 9.3 Loans and leases Commercial loans and leases Commercial and industrial 35,232 32,733 2,499 7.6 34,153 32,028 2,125 6.6 Commercial real estate—other 10,839 11,661 (822 ) (7.0 ) 11,139 12,056 (917 ) (7.6 ) Commercial real estate—residential ADC 2,298 3,650 (1,352 ) (37.0 ) 2,769 4,693 (1,924 ) (41.0 ) Direct retail lending 14,141 13,770 371 2.7 13,800 13,948 (148 ) (1.1 ) Sales finance loans 7,308 7,015 293 4.2 7,202 6,766 436 6.4 Revolving credit loans 2,159 2,086 73 3.5 2,106 2,032 74 3.6 Residential mortgage loans 20,051 16,974 3,077 18.1 18,782 15,965 2,817 17.6 Other lending subsidiaries 8,627 7,937 690 8.7 8,280 7,778 502 6.5 Other acquired loans 42 63 (21 ) (33.3 ) 50 85 (35 ) (41.2 ) Total loans and leases held for investment (excluding covered loans) 100,697 95,889 4,808 5.0 98,281 95,351 2,930 3.1 Covered loans 5,109 6,488 (1,379 ) (21.3 ) 5,498 7,059 (1,561 ) (22.1 ) Total loans and leases held for investment 105,806 102,377 3,429 3.3 103,779 102,410 1,369 1.3 Loans held for sale 2,717 3,569 (852 ) (23.9 ) 2,183 2,377 (194 ) (8.2 ) Total loans and leases 108,523 105,946 2,577 2.4 105,962 104,787 1,175 1.1 Total earning assets 147,364 134,929 12,435 9.2 139,092 135,330 3,762 2.8 Nonearning assets 24,132 24,535 (403 ) (1.6 ) 23,874 24,328 (454 ) (1.9 ) Total assets $ 171,496 $ 159,464 $ 12,032 7.5 % $ 162,966 $ 159,658 $ 3,308 2.1 % Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 25,216 $ 21,027 $ 4,189 19.9 % $ 22,945 $ 19,742 $ 3,203 16.2 % Interest checking 19,467 16,628 2,839 17.1 18,614 16,477 2,137 13.0 Money market and savings 44,789 36,341 8,448 23.2 41,287 34,942 6,345 18.2 Certificates and other time deposits 32,290 28,085 4,205 15.0 28,825 33,699 (4,874 ) (14.5 ) Foreign office deposits - interest-bearing 163 3,511 (3,348 ) (95.4 ) 647 1,913 (1,266 ) (66.2 ) Total deposits 121,925 105,592 16,333 15.5 112,318 106,773 5,545 5.2 Fed funds purchased, repos and other borrowings 3,727 9,446 (5,719 ) (60.5 ) 5,189 9,022 (3,833 ) (42.5 ) Long-term debt 21,689 21,890 (201 ) (0.9 ) 22,257 21,653 604 2.8 Other liabilities 6,400 5,585 815 14.6 5,935 5,324 611 11.5 Total liabilities 153,741 142,513 11,228 7.9 145,699 142,772 2,927 2.1 Shareholders' equity 17,755 16,951 804 4.7 17,267 16,886 381 2.3 Total liabilities and shareholders' equity $ 171,496 $ 159,464 $ 12,032 7.5 % $ 162,966 $ 159,658 $ 3,308 2.1 % Average balances exclude basis adjustments for fair value hedges. (1) Total securities include securities available for sale and securities held to maturity. NM - not meaningful Return to Table of Contents 11 BB&T Corporation Average Balance Sheets - Five Quarter Trend (Dollars in millions) Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 709 $ 236 $ 106 $ 93 $ 52 Mortgage-backed securities issued by GSE 31,053 27,104 22,516 20,409 21,067 States and political subdivisions 1,861 1,864 1,889 1,969 1,987 Non-agency mortgage-backed securities 459 511 547 595 1,025 Other securities 544 598 745 750 641 Covered securities 1,241 1,254 1,257 1,243 1,216 Total securities 35,867 31,567 27,060 25,059 25,988 Other earning assets 2,974 4,034 2,834 2,978 2,995 Loans and leases Commercial loans and leases Commercial and industrial 35,232 34,280 33,647 33,433 32,733 Commercial real estate—other 10,839 11,069 11,287 11,368 11,661 Commercial real estate—residential ADC 2,298 2,576 2,933 3,281 3,650 Direct retail lending 14,141 13,754 13,629 13,672 13,770 Sales finance loans 7,308 7,234 7,184 7,080 7,015 Revolving credit loans 2,159 2,109 2,070 2,082 2,086 Residential mortgage loans 20,051 18,818 18,311 17,926 16,974 Other lending subsidiaries 8,627 8,652 8,029 7,797 7,937 Other acquired loans 42 48 53 57 63 Total loans and leases held for investment (excluding covered loans) 100,697 98,540 97,143 96,696 95,889 Covered loans 5,109 5,342 5,625 5,927 6,488 Total loans and leases held for investment 105,806 103,882 102,768 102,623 102,377 Loans held for sale 2,717 1,776 1,573 2,671 3,569 Total loans and leases 108,523 105,658 104,341 105,294 105,946 Total earning assets 147,364 141,259 134,235 133,331 134,929 Nonearning assets 24,132 24,261 23,495 23,600 24,535 Total assets $ 171,496 $ 165,520 $ 157,730 $ 156,931 $ 159,464 Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 25,216 $ 23,370 $ 22,151 $ 20,990 $ 21,027 Interest checking 19,467 19,004 18,337 17,622 16,628 Money market and savings 44,789 42,174 39,388 38,724 36,341 Certificates and other time deposits 32,290 30,140 25,977 26,815 28,085 Foreign office deposits - interest-bearing 163 368 613 1,463 3,511 Total deposits 121,925 115,056 106,466 105,614 105,592 Fed funds purchased, repos and other borrowings 3,727 4,307 5,486 7,286 9,446 Long-term debt 21,689 22,347 23,114 21,879 21,890 Other liabilities 6,400 6,259 5,592 5,479 5,585 Total liabilities 153,741 147,969 140,658 140,258 142,513 Shareholders' equity 17,755 17,551 17,072 16,673 16,951 Total liabilities and shareholders' equity $ 171,496 $ 165,520 $ 157,730 $ 156,931 $ 159,464 Average balances exclude basis adjustments for fair value hedges. (1) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 12 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended December 31, 2011 September 30, 2011 (1) Interest (2) (1) Interest (2) Average Income/ Yields/ Average Income/ Yields/ Balances Expense Rates Balances Expense Rates Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 709 $ 2 1.57 % $ 236 $ 1 0.88 % Mortgage-backed securities issued by GSE 31,053 164 2.12 27,104 129 1.89 States and political subdivisions 1,861 28 5.82 1,864 26 5.78 Non-agency mortgage-backed securities 459 8 7.26 511 9 6.90 Other securities 544 2 1.61 598 2 1.55 Covered securities 1,241 43 13.89 1,254 45 14.21 Total securities 35,867 247 2.76 31,567 212 2.68 Other earning assets 2,974 4 0.57 4,034 6 0.51 Loans and leases Commercial loans and leases Commercial and industrial 35,232 368 4.14 34,280 363 4.21 Commercial real estate—other 10,839 105 3.82 11,069 105 3.78 Commercial real estate—residential ADC 2,298 20 3.46 2,576 23 3.53 Direct retail lending 14,141 179 5.03 13,754 177 5.10 Sales finance loans 7,308 84 4.56 7,234 87 4.78 Revolving credit loans 2,159 48 8.68 2,109 46 8.77 Residential mortgage loans 20,051 232 4.65 18,818 228 4.83 Other lending subsidiaries 8,627 247 11.36 8,652 246 11.28 Other acquired loans 42 4 37.22 48 4 33.74 Total loans and leases held for investment (excluding covered loans) 100,697 1,287 5.08 98,540 1,279 5.16 Covered loans 5,109 244 18.96 5,342 273 20.29 Total loans and leases held for investment 105,806 1,531 5.75 103,882 1,552 5.94 Loans held for sale 2,717 25 3.71 1,776 18 3.98 Total loans and leases 108,523 1,556 5.69 105,658 1,570 5.91 Total earning assets 147,364 1,807 4.88 141,259 1,788 5.03 Nonearning assets 24,132 24,261 Total assets $ 171,496 $ 165,520 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 19,467 7 0.15 $ 19,004 8 0.16 Money market and savings 44,789 24 0.21 42,174 30 0.29 Certificates and other time deposits 32,290 106 1.30 30,140 112 1.47 Foreign office deposits - interest-bearing 163 - 0.03 368 - 0.04 Total interest-bearing deposits 96,709 137 0.56 91,686 150 0.65 Fed funds purchased, repos and other borrowings 3,727 2 0.24 4,307 3 0.31 Long-term debt 21,689 179 3.28 22,347 181 3.22 Total interest-bearing liabilities 122,125 318 1.04 118,340 334 1.12 Noninterest-bearing deposits 25,216 23,370 Other liabilities 6,400 6,259 Shareholders' equity 17,755 17,551 Total liabilities and shareholders' equity $ 171,496 $ 165,520 Average interest-rate spread 3.84 3.91 Net interest income/ net interest margin $ 1,489 4.02 % $ 1,454 4.09 % Taxable-equivalent adjustment $ 37 $ 38 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 13 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended June 30, 2011 March 31, 2011 December 31, 2010 (1) Interest (2) (1) Interest (2) (1) Interest (2) Average Income/ Yields/ Average Income/ Yields/ Average Income/ Yields/ Balances Expense Rates Balances Expense Rates Balances Expense Rates Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 106 $ - 1.91 % $ 93 $ 1 2.41 % $ 52 $ 1 4.60 % Mortgage-backed securities issued by GSE 22,516 95 1.69 20,409 84 1.65 21,067 102 1.95 States and political subdivisions 1,889 28 5.74 1,969 27 5.55 1,987 27 5.58 Non-agency mortgage-backed securities 547 8 6.44 595 10 6.38 1,025 15 5.93 Other securities 745 3 1.49 750 3 1.56 641 4 1.91 Covered securities 1,257 43 13.66 1,243 37 12.06 1,216 50 16.45 Total securities 27,060 177 2.62 25,059 162 2.59 25,988 199 3.07 Other earning assets 2,834 4 0.62 2,978 6 0.80 2,995 4 0.56 Loans and leases Commercial loans and leases Commercial and industrial 33,647 356 4.25 33,433 359 4.35 32,733 370 4.48 Commercial real estate—other 11,287 107 3.79 11,368 108 3.84 11,661 111 3.78 Commercial real estate—residential ADC 2,933 26 3.56 3,281 28 3.50 3,650 33 3.60 Direct retail lending 13,629 175 5.15 13,672 174 5.17 13,770 181 5.23 Sales finance loans 7,184 90 4.99 7,080 91 5.23 7,015 97 5.48 Revolving credit loans 2,070 45 8.75 2,082 46 8.90 2,086 46 8.62 Residential mortgage loans 18,311 219 4.80 17,926 223 4.97 16,974 218 5.14 Other lending subsidiaries 8,029 233 11.68 7,797 227 11.76 7,937 231 11.53 Other acquired loans 53 5 34.52 57 4 31.68 63 5 28.84 Total loans and leases held for investment (excluding covered loans) 97,143 1,256 5.19 96,696 1,260 5.27 95,889 1,292 5.35 Covered loans 5,625 274 19.47 5,927 262 17.96 6,488 271 16.59 Total loans and leases held for investment 102,768 1,530 5.97 102,623 1,522 6.00 102,377 1,563 6.06 Loans held for sale 1,573 16 4.01 2,671 23 3.48 3,569 27 3.09 Total loans and leases 104,341 1,546 5.94 105,294 1,545 5.94 105,946 1,590 5.96 Total earning assets 134,235 1,727 5.16 133,331 1,713 5.19 134,929 1,793 5.28 Nonearning assets 23,495 23,600 24,535 Total assets $ 157,730 $ 156,931 $ 159,464 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 18,337 8 0.16 $ 17,622 7 0.17 $ 16,628 7 0.16 Money market and savings 39,388 35 0.35 38,724 40 0.42 36,341 41 0.45 Certificates and other time deposits 25,977 111 1.72 26,815 124 1.88 28,085 144 2.03 Foreign office deposits - interest-bearing 613 (2) (0.97 ) 1,463 - (0.26 ) 3,511 - 0.03 Total interest-bearing deposits 84,315 152 0.72 84,624 171 0.82 84,565 192 0.90 Fed funds purchased, repos and other borrowings 5,486 4 0.22 7,286 5 0.30 9,446 7 0.29 Long-term debt 23,114 181 3.14 21,879 216 3.97 21,890 225 4.10 Total interest-bearing liabilities 112,915 337 1.19 113,789 392 1.39 115,901 424 1.45 Noninterest-bearing deposits 22,151 20,990 21,027 Other liabilities 5,592 5,479 5,585 Shareholders' equity 17,072 16,673 16,951 Total liabilities and shareholders' equity $ 157,730 $ 156,931 $ 159,464 Average interest-rate spread 3.97 3.80 3.83 Net interest income/ net interest margin $ 1,390 4.15 % $ 1,321 4.01 % $ 1,369 4.04 % Taxable-equivalent adjustment $ 36 $ 36 $ 37 Applicable ratios are annualized. Excludes basis adjustments for fair value hedges. Yields are on a fully taxable-equivalent basis. Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 14 BB&T Corporation Average Balances and Rates - Year-To-Date (Dollars in millions) Year-to-Date December 31, 2011 December 31, 2010 (1) Interest (2) (1) Interest (2) Average Income/ Yields/ Average Income/ Yields/ Balances Expense Rates Balances Expense Rates Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 288 $ 4 1.52 % $ 568 $ 21 3.67 % Mortgage-backed securities issued by GSE 25,305 472 1.86 22,310 723 3.24 States and political subdivisions 1,895 109 5.72 2,047 112 5.49 Non-agency mortgage-backed securities 528 35 6.72 1,174 69 5.87 Other securities 658 10 1.55 313 7 2.16 Covered securities 1,249 168 13.46 1,198 142 11.84 Total securities 29,923 798 2.67 27,610 1,074 3.89 Other earning assets 3,207 20 0.62 2,933 17 0.55 Loans and leases Commercial loans and leases Commercial and industrial 34,153 1,446 4.23 32,028 1,427 4.45 Commercial real estate—other 11,139 425 3.81 12,056 465 3.87 Commercial real estate—residential ADC 2,769 97 3.51 4,693 171 3.64 Direct retail lending 13,800 705 5.11 13,948 737 5.29 Sales finance loans 7,202 352 4.88 6,766 397 5.87 Revolving credit loans 2,106 185 8.77 2,032 178 8.74 Residential mortgage loans 18,782 902 4.80 15,965 859 5.38 Other lending subsidiaries 8,280 953 11.51 7,778 892 11.46 Other acquired loans 50 17 34.10 85 14 16.43 Total loans and leases held for investment (excluding covered loans) 98,281 5,082 5.17 95,351 5,140 5.39 Covered loans 5,498 1,053 19.15 7,059 933 13.22 Total loans and leases held for investment 103,779 6,135 5.91 102,410 6,073 5.93 Loans held for sale 2,183 82 3.75 2,377 90 3.80 Total loans and leases 105,962 6,217 5.87 104,787 6,163 5.88 Total earning assets 139,092 7,035 5.06 135,330 7,254 5.36 Nonearning assets 23,874 24,328 Total assets $ 162,966 $ 159,658 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 18,614 30 0.16 $ 16,477 29 0.17 Money market and savings 41,287 129 0.31 34,942 175 0.50 Certificates and other time deposits 28,825 453 1.57 33,699 715 2.12 Foreign office deposits - interest-bearing 647 (2) (0.37 ) 1,913 (2) (0.11 ) Total interest-bearing deposits 89,373 610 0.68 87,031 917 1.05 Fed funds purchased, repos and other borrowings 5,189 14 0.27 9,022 26 0.28 Long-term debt 22,257 757 3.40 21,653 856 3.96 Total interest-bearing liabilities 116,819 1,381 1.18 117,706 1,799 1.53 Noninterest-bearing deposits 22,945 19,742 Other liabilities 5,935 5,324 Shareholders' equity 17,267 16,886 Total liabilities and shareholders' equity $ 162,966 $ 159,658 Average interest-rate spread 3.88 3.83 Net interest income/ net interest margin $ 5,654 4.06 % $ 5,455 4.03 % Taxable-equivalent adjustment $ 147 $ 135 Applicable ratios are annualized. Excludes basis adjustments for fair value hedges. Yields are on a fully taxable-equivalent basis. Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 15 BB&T Corporation Credit Quality (Dollars in millions) As of Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Nonperforming assets (1) Nonaccrual loans and leases Commercial loans and leases Commercial and industrial $ 582 $ 579 $ 611 $ 594 $ 508 Commercial real estate—other 394 438 467 508 405 Commercial real estate—residential ADC 376 428 460 568 513 Direct retail lending 142 151 172 182 191 Sales finance loans 7 7 7 9 6 Residential mortgage loans (6) 308 298 292 511 466 Other lending subsidiaries 63 56 52 55 60 Total nonaccrual loans and leases held for investment 1,872 1,957 2,061 2,427 2,149 Loans held for sale - 26 116 189 521 Total nonaccrual loans and leases 1,872 1,983 2,177 2,616 2,670 Foreclosed real estate (2) 536 950 1,147 1,211 1,259 Other foreclosed property 42 36 29 36 42 Total nonperforming assets (excluding covered assets) (2) $ 2,450 $ 2,969 $ 3,353 $ 3,863 $ 3,971 Performing troubled debt restructurings (TDRs) (3) Commercial loans and leases Commercial and industrial $ 74 $ 64 $ 100 $ 125 $ 205 Commercial real estate—other 117 124 153 233 280 Commercial real estate—residential ADC 44 55 105 120 172 Direct retail lending 146 141 143 146 141 Sales finance loans 8 6 6 5 5 Revolving credit loans 62 63 62 62 62 Residential mortgage loans (7) 608 568 570 587 585 Other lending subsidiaries 50 46 39 31 26 Total performing TDRs (7) $ 1,109 $ 1,067 $ 1,178 $ 1,309 $ 1,476 Loans 90 days or more past due and still accruing Commercial loans and leases Commercial and industrial $ 2 $ 1 $ 4 $ 6 $ 8 Commercial real estate—other - 2 4 20 4 Commercial real estate—residential ADC - - - 5 8 Direct retail lending 55 52 59 59 76 Sales finance loans 18 19 21 23 27 Revolving credit loans 17 15 16 18 20 Residential mortgage loans (8)(10) 104 91 90 124 143 Other lending subsidiaries 5 5 7 6 6 Other acquired loans 1 2 2 2 3 Total loans 90 days past due and still accruing (excluding covered loans) (4)(8)(10) $ 202 $ 187 $ 203 $ 263 $ 295 Loans 30-89 days past due Commercial loans and leases Commercial and industrial $ 85 $ 76 $ 72 $ 137 $ 163 Commercial real estate—other 22 27 35 54 68 Commercial real estate—residential ADC 14 27 25 40 84 Direct retail lending 161 148 154 166 189 Sales finance loans 75 67 68 67 95 Revolving credit loans 22 23 22 24 28 Residential mortgage loans (9)(11) 479 445 426 444 532 Other lending subsidiaries 273 243 198 166 248 Other acquired loans 1 1 - 1 1 Total loans 30-89 days past due (excluding covered loans) (5)(9)(11) $ 1,132 $ 1,057 $ 1,000 $ 1,099 $ 1,408 (1) Covered and other acquired loans are considered to be performing due to the application of the accretion method. Covered loans that are contractually past due are noted in the footnotes below. (2) Excludes foreclosed real estate totaling $378 million, $355 million, $348 million, $362 million and $313 million at December 31, 2011, September 30, 2011, June 30, 2011, March 31, 2011 and December 31, 2010, respectively, that are covered by FDIC loss sharing agreements. (3) Excludes TDRs that are nonperforming totaling $280 million, $319 million, $381 million, $479 million and $479 million at December 31, 2011, September 30, 2011, June 30, 2011, March 31, 2011 and December 31, 2010, respectively. These amounts are included in total nonperforming assets. (4) Excludes loans past due 90 days or more that are covered by FDIC loss sharing agreements totaling $736 million, $872 million, $935 million, $1.2 billion and $1.1 billion at December 31, 2011, September 30, 2011, June 30, 2011, March 31, 2011 and December 31, 2010, respectively. (5) Excludes loans past due 30-89 days that are covered by FDIC loss sharing agreements totaling $222 million, $211 million, $308 million, $252 million and $363 million at December 31, 2011, September 30, 2011, June 30, 2011, March 31, 2011 and December 31, 2010, respectively. (6) Includes a reduction of $231 million in mortgage loans during the second quarter of 2011 in connection with BB&T's NPL disposition strategy. (7) Excludes restructured mortgage loans that are government guaranteed totaling $236 million, $214 million, $184 million, $148 million, and $129 million at December 31, 2011, September 30, 2011, June 30, 2011, March 31, 2011 and December 31, 2010, respectively. Includes mortgage loans held for sale. (8) Excludes mortgage loans past due 90 days or more that are government guaranteed totaling $206 million, $185 million, $162 million, $187 million and $153 million at December 31, 2011, September 30, 2011, June 30, 2011, March 31, 2011 and December 31, 2010, respectively. Includes past due mortgage loans held for sale. (9) Excludes mortgage loans past due 30-89 days that are government guaranteed totaling $91 million, $82 million, $78 million, $71 million and $83 million at December 31, 2011, September 30, 2011, June 30, 2011, March 31, 2011 and December 31, 2010, respectively. Includes past due mortgage loans held for sale. (10) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase that are past due 90 days or more totaling $426 million, $389 million, $389 million, $406 million and $425 million at December 31, 2011, September 30, 2011, June 30, 2011, March 31, 2011 and December 31, 2010, respectively. (11) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase that are past due 30-89 days totaling $7 million, $7 million, $7 million, $6 million and $7 million at December 31, 2011, September 30, 2011, June 30, 2011, March 31, 2011 and December 31, 2010, respectively. Return to Table of Contents 16 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Allowance for credit losses Beginning balance $ 2,406 $ 2,575 $ 2,691 $ 2,755 $ 2,650 Provision for credit losses (excluding covered loans) 223 243 313 340 543 Provision for covered loans 49 7 15 - 100 Charge-offs Commercial loans and leases (1) Commercial and industrial (81 ) (102 ) (62 ) (78 ) (103 ) Commercial real estate—other (60 ) (64 ) (81 ) (68 ) (125 ) Commercial real estate—residential ADC (92 ) (61 ) (78 ) (71 ) (107 ) Direct retail lending (58 ) (74 ) (66 ) (78 ) (87 ) Sales finance loans (8 ) (7 ) (7 ) (10 ) (12 ) Revolving credit loans (21 ) (23 ) (24 ) (27 ) (28 ) Residential mortgage loans (2) (45 ) (41 ) (129 ) (54 ) (58 ) Other lending subsidiaries (53 ) (42 ) (43 ) (52 ) (57 ) Covered loans (13 ) (53 ) - - - Total charge-offs (431 ) (467 ) (490 ) (438 ) (577 ) Recoveries Commercial loans and leases (1) Commercial and industrial 6 9 9 4 4 Commercial real estate—other 3 6 6 3 4 Commercial real estate—residential ADC 5 9 7 4 6 Direct retail lending 10 10 8 9 8 Sales finance loans 2 2 3 2 2 Revolving credit loans 5 4 5 5 4 Residential mortgage loans (2) 2 1 1 1 1 Other lending subsidiaries 5 7 7 6 10 Total recoveries 38 48 46 34 39 Net charge-offs (393 ) (419 ) (444 ) (404 ) (538 ) Ending balance $ 2,285 $ 2,406 $ 2,575 $ 2,691 $ 2,755 Allowance for credit losses Allowance for loan and lease losses (excluding covered loans) $ 2,107 $ 2,242 $ 2,357 $ 2,497 $ 2,564 Allowance for covered loans 149 113 159 144 144 Reserve for unfunded lending commitments 29 51 59 50 47 Total $ 2,285 $ 2,406 $ 2,575 $ 2,691 $ 2,755 As of/For the Twelve Months Ended December 31 2011 2010 Allowance for credit losses Beginning balance $ 2,755 $ 2,672 Provision for credit losses (excluding covered loans) 1,119 2,494 Provision for covered loans 71 144 Charge-offs Commercial loans and leases (1) Commercial and industrial (323 ) (373 ) Commercial real estate—other (273 ) (470 ) Commercial real estate—residential ADC (302 ) (665 ) Direct retail lending (276 ) (338 ) Sales finance loans (32 ) (48 ) Revolving credit loans (95 ) (118 ) Residential mortgage loans (2) (269 ) (394 ) Other lending subsidiaries (190 ) (252 ) Covered loans (66 ) - Total charge-offs (1,826 ) (2,658 ) Recoveries Commercial loans and leases (1) Commercial and industrial 28 18 Commercial real estate—other 18 5 Commercial real estate—residential ADC 25 14 Direct retail lending 37 33 Sales finance loans 9 9 Revolving credit loans 19 16 Residential mortgage loans (2) 5 4 Other lending subsidiaries 25 31 Total recoveries 166 130 Net charge-offs (1,660 ) (2,528 ) Other changes - (27 ) Ending balance $ 2,285 $ 2,755 (1) Includes net charge-offs of $26 million and $464 million during the fourth quarter and year to date 2010, respectively, in connection with BB&T's NPL disposition strategy. (2) Includes net charge-offs of $87 million in the second quarter of 2011 and $141 million in year to date 2010 in connection with BB&T's NPL disposition strategy. Return to Table of Contents 17 BB&T Corporation Credit Quality As of/For the Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Asset Quality Ratios (including amounts related to covered loans and covered foreclosed property) Loans 30-89 days past due and still accruing as a percentage of total loans and leases (1)(2) 1.22 % 1.18 % 1.24 % 1.29 % 1.65 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1)(2) 0.84 0.99 1.08 1.36 1.34 Nonperforming loans and leases as a percentage of total loans and leases 1.68 1.85 2.07 2.49 2.49 Nonperforming assets as a percentage of: Total assets 1.62 1.98 2.32 2.69 2.73 Loans and leases plus foreclosed property 2.52 3.05 3.46 3.97 3.94 Net charge-offs as a percentage of average loans and leases 1.44 1.57 1.71 1.56 2.02 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.10 2.25 2.43 2.58 2.62 Ratio of allowance for loan and lease losses to: Net charge-offs 1.45 X 1.42 X 1.41 X 1.61 X 1.27 X Nonperforming loans and leases held for investment 1.21 1.20 1.22 1.09 1.26 Asset Quality Ratios (excluding amounts related to covered loans and covered foreclosed property) (3) Loans 30-89 days past due and still accruing as a percentage of total loans and leases (1)(2) 1.06 % 1.03 % 1.00 % 1.11 % 1.39 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1)(2) 0.19 0.18 0.20 0.27 0.29 Nonperforming loans and leases as a percentage of total loans and leases 1.76 1.94 2.18 2.64 2.64 Nonperforming assets as a percentage of: Total assets 1.45 1.83 2.18 2.56 2.64 Loans and leases plus foreclosed property 2.29 2.88 3.32 3.85 3.88 Net charge-offs as a percentage of average loans and leases (4) 1.46 1.44 1.80 1.65 2.15 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.05 2.25 2.41 2.58 2.63 Ratio of allowance for loan and lease losses to: Net charge-offs 1.40 X 1.55 X 1.32 X 1.52 X 1.20 X Nonperforming loans and leases held for investment 1.13 1.15 1.14 1.03 1.19 As of/For the Twelve Months Ended December 31 2011 2010 Asset Quality Ratios Including covered loans: Net charge-offs as a percentage of average loans and leases 1.57 % 2.41 % Ratio of allowance for loan and lease losses to net charge-offs 1.36 X 1.07 X Excluding covered loans: Net charge-offs as a percentage of average loans and leases (4) 1.59 % 2.59 % Ratio of allowance for loan and lease losses to net charge-offs 1.32 X 1.01 X Applicable ratios are annualized. (1) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. Refer to the footnotes on page 16 of this supplement for amounts related to these loans. (2) Excludes mortgage loans guaranteed by the government. Refer to the footnotes on page 16 of this supplement for amounts related to these loans. (3) These asset quality ratios have been adjusted to remove the impact of covered loans and covered foreclosed property. Appropriate adjustments to the numerator and denominator have been reflected in the calculation of these ratios. Management believes the inclusion of covered loans in certain asset quality ratios that include nonperforming assets, past due loans or net charge-offs in the numerator or denominator results in distortion of these ratios and they may not be comparable to other periods presented or to other portfolios that were not impacted by purchase accounting. (4) Excluding the impact of losses and balances associated with BB&T's NPL disposition strategy, the adjusted net charge-offs ratio would have been 1.46% and 2.07% for the second quarter of 2011 and the fourth quarter of 2010, respectively. The adjusted net charge-off ratio would have been 1.50% and 1.97% for the twelve months ended December 31, 2011 and 2010, respectively. Return to Table of Contents 18 BB&T Corporation Credit Quality - SupplementalInformation (Dollars in millions) As of December 31, 2011 Past Due 30-89 Past Due 90+ Current Status Days Days Total Performing restructurings: (1) Commercial loans Commercial and industrial $ 73 98.6 % $ 1 1.4 % $ - - % $ 74 Commercial real estate—other 116 99.1 1 0.9 - - 117 Commercial real estate—residential ADC 44 100.0 - 44 Direct retail lending 136 93.1 8 5.5 2 1.4 146 Sales finance loans 4 50.0 1 12.5 3 37.5 8 Revolving credit loans 50 80.6 6 9.7 6 9.7 62 Residential mortgage loans (2) 488 80.3 92 15.1 28 4.6 608 Other lending subsidiaries 45 90.0 5 10.0 - - 50 Total performing restructurings 956 86.2 114 10.3 39 3.5 1,109 Nonperforming restructurings (3) 97 34.6 57 20.4 126 45.0 280 Total restructurings (2) $ 1,053 75.8 % $ 171 12.3 % $ 165 11.9 % $ 1,389 (1) Past due performing restructurings are included in past due disclosures. (2) Excludes restructured mortgage loans that are government guaranteed totaling $236 million. (3) Nonperforming restructurings are included in nonaccrual loan disclosures. Quarter Ended Year-to-date Dec. 31 Sept. 30 June 30 March 31 Dec. 31 Dec. 31 Dec. 31 2011 2011 2011 2011 2010 2011 2010 Net charge-offs as a percentage of average loans and leases: Commercial loans and leases Commercial and industrial 0.84 % 1.08 % 0.64 % 0.90 % % % 1.11 % Commercial real estate—other 2.11 2.09 2.64 2.33 4.11 2.29 3.86 Commercial real estate—residential ADC 14.84 8.06 8.34 10.96 9.97 13.88 Direct retail lending 1.36 1.84 1.70 2.06 2.27 1.74 Sales finance loans 0.34 0.28 0.24 0.42 0.55 0.56 Revolving credit loans 3.13 3.30 3.77 4.33 4.51 3.62 5.03 Residential mortgage loans 0.86 0.84 2.80 1.20 1.33 1.41 2.44 Other lending subsidiaries 2.16 1.61 1.83 2.39 1.99 2.84 Covered loans 0.99 3.97 - - - 1.20 - Total loans and leases (1) 1.44 1.57 1.71 1.56 2.02 1.57 2.41 Total loans and leases, excluding covered loans(1) 1.46 1.44 1.80 1.65 2.15 1.59 2.59 Applicable ratios are anualized . (1) Total loans and leases includes loans held for sale. Return to Table of Contents 19 BB&T Corporation Capital Information - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) As of / Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Selected Capital Information (1) Risk-based capital Tier 1 $ 14,913 $ 14,696 $ 14,363 $ 14,100 $ 13,959 Total 18,804 18,837 18,641 18,389 18,319 Risk-weighted assets (2) 119,856 117,020 116,041 116,484 118,131 Average quarterly tangible assets 165,349 159,268 151,677 151,049 153,349 Risk-based capital ratios Tier 1 12.4 % 12.6 % 12.4 % 12.1 % 11.8 % Total 15.7 16.1 16.1 15.8 15.5 Leverage capital ratio 9.0 9.2 9.5 9.3 9.1 Equity as a percentage of total assets 10.0 10.5 10.7 10.6 10.5 Book value per common share $ 24.98 $ 25.07 $ 24.37 $ 23.86 $ 23.67 Selected Non-GAAP Capital Information (3) Tangible common equity as a percentage of tangible assets 6.9 % 7.1 % 7.2 % 7.2 % 7.1 % Tier 1 common equity as a percentage of risk-weighted assets 9.7 9.8 9.6 9.3 9.1 Tangible book value per common share $ 16.73 $ 16.42 $ 15.95 $ 15.59 $ 15.43 Calculations of Tier 1 common equity and tangible assets and related measures: Tier 1 equity $ 14,913 $ 14,696 $ 14,363 $ 14,100 $ 13,959 Less: Qualifying restricted core capital elements 3,250 3,249 3,249 3,248 3,248 Tier 1 common equity $ 11,663 $ 11,447 $ 11,114 $ 10,852 $ 10,711 Total assets $ 174,579 $ 167,677 $ 159,310 $ 157,039 $ 157,081 Less: Intangible assets, net of deferred taxes 6,406 6,330 6,353 6,374 6,391 Plus: Regulatory adjustments, net of deferred taxes 421 99 389 572 636 Tangible assets $ 168,594 $ 161,446 $ 153,346 $ 151,237 $ 151,326 Total risk-weighted assets (2) $ 119,856 $ 117,020 $ 116,041 $ 116,484 $ 118,131 Tangible common equity as a percentage of tangible assets 6.9 % 7.1 % 7.2 % 7.2 % 7.1 % Tier 1 common equity as a percentage of risk-weighted assets 9.7 9.8 9.6 9.3 9.1 Tier 1 common equity $ 11,663 $ 11,447 $ 11,114 $ 10,852 $ 10,711 Outstanding shares at end of period (in thousands) 697,143 697,101 696,894 696,285 694,381 Tangible book value per common share $ 16.73 $ 16.42 $ 15.95 $ 15.59 $ 15.43 (1) Current quarter regulatory capital information is preliminary. (2) Risk-weighted assets are determined based on regulatory capital requirements. Under the regulatory framework for determining risk-weighted assets each asset class is assigned a risk-weighting of 0%, 20%, 50% or 100% based on the underlying risk of the specific asset class. In addition, off balance sheet exposures are first converted to a balance sheet equivalent amount and subsequently assigned to one of the four risk-weightings. (3) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. BB&T's management uses these measures to assess the quality of capital and believes that investors may find them useful in their analysis of the Corporation. These capital measures are not necessarily comparable to similar capital measures that may be presented by other companies. Return to Table of Contents 20 BB&T Corporation Selected Items & Additional Information (Dollars in millions, except per share data) Favorable (Unfavorable) Selected Items Pre -Tax After -Tax Fourth Quarter 2011 Losses/write-downs related to NPL disposition strategy Other noninterest income $ (11 ) $ (7 ) VISA indemnification Other noninterest expense (11 ) (7 ) Third Quarter 2011 Losses/write-downs related to NPL disposition strategy Other noninterest income (37 ) (23 ) Leveraged lease sale Other noninterest expense (16 ) 10 Second Quarter 2011 Losses/write-downs related to NPL disposition strategy Other noninterest income (27 ) (17 ) First Quarter 2011 Losses/write-downs related to NPL disposition strategy Other noninterest income (74 ) (46 ) Fourth Quarter 2010 Losses/write-downs related to NPL disposition strategy Other noninterest income (62 ) (39 ) Third Quarter 2010 Losses/write-downs related to NPL disposition strategy Other noninterest income (28 ) (17 ) Second Quarter 2010 No selected items noted First Quarter 2010 Colonial premises and equipment adjustment Occupancy and equipment expense 16 10 Contingency reserve adjustment Other noninterest expense 11 7 As of / Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2011 2011 2011 2011 2010 Selected Mortgage Banking Information Income statement impact of mortgage servicing rights valuation MSRs fair value increase (decrease) $ (23 ) $ (299 ) $ (61 ) $ 41 $ 191 MSRs hedge gains (losses) 45 329 59 (39 ) (176 ) Net $ 22 $ 30 $ (2 ) $ 2 $ 15 Residential mortgage loan originations $ 8,424 $ 5,549 $ 3,888 $ 5,802 $ 8,406 Residential mortgage servicing portfolio (1) Loans serviced for others 67,066 66,305 65,872 64,894 61,795 Bank-owned loans serviced 24,574 22,413 20,956 21,174 21,680 Total servicing portfolio 91,640 88,718 86,828 86,068 83,475 Weighted-average coupon rate 5.02 % 5.10 % 5.14 % 5.17 % 5.26 % Weighted-average servicing fee 0.338 0.341 0.344 0.346 0.350 Selected Miscellaneous Information Derivatives notional amount $ 67,581 $ 67,403 $ 58,060 $ 57,160 $ 65,386 Fair value of derivatives 19 207 (29 ) (77 ) (69 ) Accumulated comprehensive income related to securities, net of tax (2) 50 159 (128 ) (307 ) (333 ) Common stock prices High 25.57 27.36 27.81 29.60 27.57 Low 19.76 18.92 25.24 25.95 22.15 End of period 25.17 21.33 26.84 27.45 26.29 Banking offices 1,779 1,780 1,778 1,781 1,782 ATMs 2,483 2,484 2,475 2,476 2,481 FTEs 31,774 31,684 31,617 31,365 31,354 (1) Amounts reported are unpaid principal balance. (2) Includes the impact of the FDIC loss sharing agreements on the covered securities. Return to Table of Contents 21 BB&T Corporation NON-GAAP Reconciliation Table Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 NON-GAAP Reconciliation Table 2011 2011 2011 2011 2010 Efficiency ratio - GAAP 67.1 % 66.1 % 64.1 % 67.4 % 60.9 % Effect of securities gains (losses), net 2.4 (1.0 ) - - 2.4 Effect of merger-related and restructuring charges, net (0.7 ) - (0.1 ) 0.1 (0.2 ) Effect of losses/write-downs on NPL disposition loans (0.2 ) (0.9 ) (0.7 ) (2.1 ) (1.5 ) Effect of FDIC loss share accounting 0.9 0.1 0.3 - 2.0 Effect of foreclosed property expense (14.5 ) (7.8 ) (6.6 ) (7.0 ) (7.1 ) Effect of leveraged lease sale - (0.8 ) - - - Effect of VISA indemnification (0.5 ) - Effect of amortization of intangibles (1.0 ) (1.1 ) (1.2 ) (1.3 ) (1.2 ) Efficiency ratio - reported 53.5 54.6 55.8 57.1 55.3 Fee income ratio - GAAP 38.2 % 32.2 % 36.1 % 35.1 % 41.3 % Effect of securities gains (losses), net (2.7 ) 1.1 - - (2.5 ) Effect of losses/write-downs on NPL disposition loans 0.3 1.1 0.7 2.2 1.6 Effect of FDIC loss share accounting 2.6 4.9 4.0 2.8 1.4 Fee income ratio - reported 38.4 39.3 40.8 40.1 41.8 Year -to-Date Dec. 31 NON-GAAP Reconciliation Table 2011 2010 Efficiency ratio - GAAP 66.2 % 60.2 % Effect of securities gains (losses), net 0.4 3.3 Effect of merger-related and restructuring charges, net (0.2 ) (0.7 ) Effect of contingency reserve - 0.2 Effect of losses/write-downs on NPL disposition loans (1.0 ) (0.5 ) Effect of Colonial premises and equipment adjustments - 0.1 Effect of FDIC loss share accounting 0.3 0.7 Effect of foreclosed property expense (9.1 ) (8.1 ) Effect of leveraged lease sale (0.2 ) - Effect of VISA indemnification (0.1 ) - Effect of amortization of intangibles (1.1 ) (1.3 ) Efficiency ratio - reported 55.2 53.9 Fee income ratio - GAAP 35.5 % 42.0 % Effect of securities gains (losses), net (0.4 ) (3.6 ) Effect of losses/write-downs on NPL disposition loans 1.0 0.6 Effect of FDIC loss share accounting 3.6 2.0 Fee income ratio - reported 39.7 41.0 Return to Table of Contents 22
